Case 2:19-cv-00467-GMN-NJK Document 85 Filed 02/09/21 Page 1 of 9

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

UNITED STATES OF AMERICA,
Plaintiff(s),

Case No.: 2:19-cv-00467-GMN-NJK

ORDER
Vv.
[Docket No. 69]
LASR CLINIC OF SUMMERLIN, LLC, et
Als

Defendant(s).

 

 

Pending before the Court is the Government’s motion for case-dispositive sanctions.
Docket No. 69. Defendants filed responses in opposition. Docket Nos. 70-71.'! The Government
filed a reply. Docket No. 72.” The motion is properly resolved without a hearing. See Local Rule
78-1. For the reasons discussed below, the motion is DENIED without prejudice.

The crux of the Government’s motion is that Defendants have failed to file a rule-compliant
answer despite being ordered to do so. See Docket No. 69 at 3. As a result of that shortcoming,
the Government seeks an order striking Defendants’ non-compliant answers, entering default, and

entering default judgment in the amount of $2,422,300.08. See, e.g., id. at 12.

 

' As they are proceeding pro se, the Court construes Defendants’ filings liberally. See
Erickson v. Pardus, 551 U.S. 89, 94 (2007).

* Without seeking leave to do so, Defendants filed a surreply. Docket No. 74. As it was
improperly filed, the Court will not consider the surreply. Local Rule 7-2(b); see also Sanchez v.
Rodriguez, 298 F.R.D. 460, 470 (C.D. Cal. Mar. 18, 2014) (collecting cases that pro se litigants
are bound by governing rules).

 
co 0o0 ~S aN DB

tN
i)

ho
2

 

Case 2:19-cv-00467-GMN-NJK Document 85 Filed 02/09/21 Page 2 of 9

As the Court discussed earlier, the relief being sought is a severe sanction. Docket No. 42
at 1 (citing Hester v. Vision Airlines, Inc., 687 F.3d 1162, 1169 (9th Cir. 2012)). That is
particularly true in this case given that the judgment sought is for millions of dollars. Given the
severity of the sanction, the Court must consider, infer alia, whether lesser sanctions are available
and the policy in favor of deciding cases on their merits. See id.

In this case, the record has been muddled with motion practice regarding relief from the
bankruptcy stay and several filings by Defendants apparently in an attempt to respond to the
complaint. This case has now been excepted from the bankruptcy stay. Docket No. 68. On
February 9, 2021, United States District Judge Gloria M. Navarro denied Defendants’ motion to
dismiss for failure to join a party and motion to strike portions of the complaint. Docket No. 84.
Concurrently herewith, the undersigned is also denying Defendants’ motions for more definite
statement. Hence, the procedural posture has now been clarified. Although the Court previously
warned Defendants of the need to file a proper answer, Docket No. 42 at 2, given the circumstances
of this case, the Court finds it is in the interest of justice to give Defendants one-final opportunity
to file a proper answer. In an effort to ensure that a proper answer is filed, the Court further
ORDERS that Defendants must file an answer using the form attached to this order (form Pro Se
3). Defendants must file an answer using this form by March 3, 2021.

The Court again WARNS Mr. Villasenor and Mr. Rogers that they must comply with this
order, as well as all applicable rules and deadlines in this case. THIS IS A FINAL WARNING.
FAILURE TO COMPLY WITH THIS ORDER MAY RESULT IN THE IMPOSITION OF
SIGNIFICANT SANCTIONS, UP TO AND INCLUDING CASE-DISPOSITIVE
SANCTIONS.

Subject to the above, the Government’s motion for sanctions is DENIED without
prejudice.

IT IS SO ORDERED.

Dated: February 9, 2021 A)\4A—
(

Nancy J. Koppe
United States\Magistrate Judge
NJ |

i)

 
Case 2:19-cv-00467-GMN-NJK Document 85 Filed 02/09/21 Page 3 of 9

Pro Se 3 (Rev. 12/16) The Defendant’s Answer to the Complaint

UNITED STATES DISTRICT COURT

for the
District of

Division

Case No.

 

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
if the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

-y-

[] Yes

Jury Trial: (check one)

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

Nee ee ee ee ee” ee ee Ne ee es ee

THE DEFENDANT’S ANSWER TO THE COMPLAINT

I. The Parties Filing This Answer to the Complaint

(to be filled in by the Clerk's Office)

[-] No

Provide the information below for each defendant filing this answer or other response to the allegations in the

plaintiff's complaint. Attach additional pages if needed.

Name

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address

IL. The Answer and Defenses to the Complaint
A. Answering the Claims for Relief

On a separate page or pages, write a short and plain statement of the answer to the allegations in the
complaint. Number the paragraphs. The answer should correspond to each paragraph in the complaint,
with paragraph | of the answer corresponding to paragraph | of the complaint, etc. For each paragraph
in the complaint, state whether: the defendant admits the allegations in that paragraph; denies the
allegations; lacks sufficient knowledge to admit or deny the allegations; or admits certain allegations

but denies, or lacks sufficient knowledge to admit or deny, the rest.

Page 1 of 7
Case 2:19-cv-00467-GMN-NJK Document 85 Filed 02/09/21 Page 4 of 9

Pro Se 3 (Rev. 12/16) The Defendant’s Answer to the Complaint

B.

Presenting Defenses to the Claims for Relief

Write a short and plain statement identifying the defenses to the claims, using one or more of the
following alternatives that apply.

1. The court does not have subject-matter jurisdiction over the claims because (briefly explain
why there is no federal—question jurisdiction or diversity—of-citizenship jurisdiction; see the complaint form for more
information)

 

 

 

 

 

 

 

2: The court does not have personal jurisdiction over the defendant because (briefly explain)

3. The venue where the court is located is improper for this case because (briefly explain)

4, The defendant was served but the process—the form of the summons—was insufficient because
(briefly explain)

5. The manner of serving the defendant with the summons and complaint was insufficient because
(briefly explain)

6. The complaint fails to state a claim upon which relief can be granted because (briefly explain why

the facts alleged, even if true, are not enough to show the plaintiff's right to recover)

 

Ts Another party (name) needs to be joined (added)
in the case. The reason is (briefly explain why joining another party is required)

 

 

 

Page 2 of 7
Case 2:19-cv-00467-GMN-NJK Document 85 Filed 02/09/21 Page 5 of 9

Pro Se 3 (Rev. 12/16) The Defendant’s Answer to the Complaint

 

a. If the basis for subject-matter jurisdiction is diversity of citizenship, state the effect of
adding the other party:
The other party is a citizen of the State of (name) 7
Or is a citizen of (foreign nation) —__ . The amount of

 

damages sought from this other party is (specify the amount)

b. If the claim by this other party is based on an alleged violation of a federal
constitutional or statutory right, state the basis:

Cc. Asserting Affirmative Defenses to the Claims for Relief

Identify an affirmative defense or avoidance that provides a basis for the defendant to avoid liability for
one or more of the plaintiff's claims even if the basis for the claim is met. Any affirmative defense or
avoidance must be identified in the answer. Include any of the following that apply, as well as any
others that may apply.

The plaintiff's claim for (specify the claim)

 

 

is barred by (identify one or more of the following that apply):

 

 

 

 

l. Accord and satisfaction (briefly explain)

2: Arbitration and award (briefly explain) -
3. Assumption of risk urs explain)

4, Contributory or comparative negligence of the plaintiff (briefly explain)

5. Duress (briefly sums -

Page 3 of 7
Case 2:19-cv-00467-GMN-NJK Document 85 Filed 02/09/21 Page 6 of 9

Pro Se 3 (Rev. 12/16) The Defendant’s Answer to the Complaint

10.

11.

12.

13,

14.

15.

 

Estoppel (briefly explain)

Failure of consideration (briefly explain)

Fraud (briefly explain)

 

Illegality (briefly explain)

 

Injury by fellow employee (briefly explain)

 

Laches (Delay) (briefly explain)

 

License (briefly explain)

 

Payment (briefly explain)

 

Release (briefly explain)

 

Res judicata (briefly explain)

Page 4 of 7
Case 2:19-cv-00467-GMN-NJK Document 85 Filed 02/09/21 Page 7 of 9

Pro Se 3 (Rev, 12/16) The Defendant’s Answer to the Complaint

16. Statute of frauds (briefly explain)

 

17. Statute of limitations (riefly explain)

 

18. Waiver (briefly explain)

 

19, Other (briefly explain)

 

Asserting Claims Against the Plaintiff (Counterclaim) or Against Another Defendant
(Cross—Claim)

For either a counterclaim against the plaintiff or a cross—claim against another defendant, state briefly
the facts showing why the defendant asserting the counterclaim or cross—claim is entitled to the damages
or other relief sought. Do not make legal arguments. State how each opposing party was involved and
what each did that caused the defendant harm or violated the defendant's rights, including the dates and
places of that involvement or conduct. If more than one counterclaim or cross—claim is asserted,
number each claim and write a short and plain statement of each claim in a separate paragraph. Attach
additional pages if needed.

1. The defendant has the following claim against the plaintiff (specify the claim and explain it;
include a further statement of jurisdiction, if needed):

 

2. The defendant has the following claim against one or more of the other defendants (specify the
claim and explain it; include a further statement of jurisdiction, if needed):

 

3. State briefly and precisely what damages or other relief the party asserting a counterclaim or
cross-claim asks the court to order. Do not make legal arguments. Include any basis for
claiming that the wrongs alleged are continuing at the present time. Include the amounts of any
actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons that are alleged to entitle
the party to actual or punitive money damages.

Page 5 of 7
Pro Se 3 (Rev. 12/16) The Defendant’s Answer to the Complaint

TI.

Case 2:19-cv-00467-GMN-NJK Document 85 Filed 02/09/21 Page 8 of 9

a. The defendant asserting the counterclaim or cross—claim against (specify who the claim is

against)

 

injury or damages resulted (specify):

alleges that the following

 

b. The defendant seeks the following damages or other relief (specify):

 

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this answer: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the answer otherwise complies with the requirements
of Rule 11.

A.

For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

Date of signing:

 

Signature of Defendant

 

Printed Name of Defendant

 

For Attorneys

Date of signing:

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm

 

Street Address

 

State and Zip Code

 

 

Page 6 of 7
Case 2:19-cv-00467-GMN-NJK Document 85 Filed 02/09/21 Page 9 of 9

Pro Se 3 (Rev. 12/16) The Defendant’s Answer to the Complaint

Telephone Number
E-mail Address

 

 

Page 7 of 7
